Title: To James Madison from Thomas Jefferson, 22 March 1825
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Mar. 22. 25.
        
        George Tucker accepts, as you know, and will be in place early in April. Emmet accepts and will be here about the same time. Henry St. George Tucker declines, expressly on the grounds of the local attachments of his family, with abundance of thanks Etc. to the Visitors; Barbour throws a greedy grapple at both places. I inclose you his letter and my answer. I have still some hope that when he sees that he can have but a choice of the one or the other, his clear head will see the great superiority of our offer. If he refuses, I must exercise the power you gave me of calling a meeting. But what then? I have been able to think of no new subject; have you? Preston and Robertson alone occur to me. I would prefer the former, but have scarcely a ray of hope of his acceptance. I wish you would enquire into the character of Robertson. I have done so from many, who know him well. They agree in characterising him as able, amiable, probe, and soundly orthodox in his politics, remarkably clear and ready in developing his ideas, and clos⟨ely⟩ logical at the same time. His educn. has been a common classical one. Mr. Loyal, ⟨who⟩ said he was acquainted with him, did not think him equal to Tucker or Barbour, and indeed did not consider him as of high qualifications.
        Our Students are at present between 50. & 60, and are coming in 2. or 3. eve⟨ry⟩ day. We hear of many on the road who cannot come on, the Richmond and Frederi⟨cksburg⟩ stages having ceased to run. Some of them hire horses and get on. The schools of antient & modern languages and Mathematics have a little over or under 30. each. Nat. Philosophy fewer, because few come well enough prepared in Mathematics to enter that school to any advantage. They are half idle all, for want of books, Hilliard’s supply, shipped from Boston the 2d inst. being not yet arrived. Charlottesville has not had the offer of a single boarder, and I think will not have one as long as a dormitory is unoccupied. Our code of rules is in press, and are moreover in a course of publicn. in the Central gazette.
       